PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Heng et al.
Application No. 15/002,494
Filed: 21 Jan 2016
For: WEATHER-DRIVEN MULTI-CATEGORY INFRASTRUCTURE IMPACT FORECASTING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 22, 2021, under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part-B Fee(s) Transmittal Sheet and the Issue Fee of $1,200, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.

Since the requirements of 37 CFR 1.137(a) were satisfied on January 22, 2021, the petition is granted nunc pro tunc.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.

This application is being referred to Technology Center AU 2122.   

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET